Citation Nr: 1621612	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from February 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  Probative, competent evidence indicates that the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  Probative, competent evidence indicates that the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2015) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Bilateral hearing loss and tinnitus are considered organic diseases of the nervous system and qualify as chronic diseases under 38 C.F.R. § 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and tinnitus become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran essentially contends that he developed hearing loss and ringing in the ears from noise exposure incurred during his active duty service, resulting in his current bilateral hearing loss and tinnitus disabilities.

As an initial matter, the Board notes that the Veteran was diagnosed during the course of the appeal with bilateral hearing loss and tinnitus during his June 2012 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.


Service treatment records show audiometric testing during service, with normal test results at entrance and at separation from service.  There is no evidence of any complaints of, or treatment for, hearing loss or ringing in the ears during active duty service.   

Nonetheless, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The first treatment for bilateral hearing loss and tinnitus following service was in June 2012 when the Veteran underwent VA examination in connection with his claims.  At the time he had audiometric testing that showed bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's bilateral hearing loss was not as least as likely as not caused by or a result of military service.  In making this opinion, the VA examiner noted that the Veteran's induction and separation hearing tests showed a normal hearing threshold, with no significant shifts in hearing thresholds during service.  The VA examiner also opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss, but that it was not as least as likely as not caused by or a result of military service for similar reasons that his bilateral hearing loss was not related to service.  

In June 2013 the Veteran had an audiology consult with a private treatment provider, and the physician opined that it was possible that the Veteran's hearing loss and tinnitus could have had a relationship to the noise exposure he experienced in Vietnam.  

More recently in April 2016, the Veteran submitted two opinions from private treatment providers.  In March 2014, private audiologist Dr. K. Taylor indicated that the Veteran had mild high frequency sensorineural hearing loss in the right ear and moderately severe high frequency sensorineural hearing loss in the left ear, and she opined that based on a review of the medical evidence and her treatment notes and assessment that the Veteran's hearing loss and tinnitus were more likely than not associated with his time in the military.  

Also in March 2014, the Veteran had an audiological evaluation with a private audiologist, who indicated that the Veteran had moderate sensorineural hearing loss in the right ear and a severe sensorineural hearing loss in the left ear, and that the likely etiology of his hearing loss was noise exposure sustained in the military.  The audiologist reasoned that the Veteran's test results were consistent with hearing loss due to noise from rifle fire where the barrel was closer to the left ear, and that the Veteran had spent his career since separation from service as a salesman without recreational or occupational noise exposure.  The Board notes that the Veteran also testified at his April 2016 hearing that he did not have any significant post-service noise exposure.  The Veteran also noted in written statements that he did not use hearing protection regularly during service, and his wife submitted lay statements attesting to the Veteran's hearing loss upon return from service. 

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss and tinnitus.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


